Citation Nr: 1819640	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a recurrent gastrointestinal disorder to include gastroenteritis.  

2.  Entitlement to service connection for a recurrent lumbosacral spine disorder to include degenerative disc disease.  

3.  Entitlement to service connection for recurrent hypertension.  

4.  Entitlement to service connection for a recurrent prostate disorder to include prostatitis and an enlarged prostate.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to June 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for "irritable bowel syndrome (IBS) (also claimed as gastroenteritis);" lumbar spine disc disease; hypertension; and a "urinary condition (also claimed as prostatitis)."  In June 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In December 2013 and May 2017, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  

The issues of service connection for a lumbosacral spine disorder, hypertension, and a prostate disorder are REMANDED to the AOJ.  


FINDING OF FACT

Recurrent gastroenteritis was initially manifested during active service.  



CONCLUSION OF LAW

The criteria for service connection for recurrent gastroenteritis have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for a recurrent gastrointestinal disorder to include gastroenteritis is warranted as the claimed disability was diagnosed during active service and at the most recent VA examinations.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect that he was seen on multiple occasions for gastrointestinal complaints.  A February 11, 1981, treatment record conveys that the Veteran complained of sharp stomach pains.  The Veteran was diagnosed with gastritis.  A February 12, 1981, treatment record states that the Veteran complained of abdominal cramping of three days' duration.  An assessment of enteritis was advanced.  An August 1982 treatment record notes that the Veteran complained of abdominal pain and cramping.  An assessment of viral gastroenteritis was advanced.  An August 1983 treatment record relates that the Veteran complained of abdominal pain, diarrhea, and nausea.  The Veteran was diagnosed with "gastroenteritis, resolving."  

An August 1991 VA treatment record states that the Veteran presented a history of diarrhea of three months' duration.  The Veteran was instructed to avoid greasy food.  No gastrointestinal diagnosis was advanced.   

The report of a June 2010 VA gastrointestinal examination states that the Veteran was diagnosed with gastroenteritis.  

At the June 2012 Board hearing, the Veteran testified that he had experienced chronic gastrointestinal complaints since active service.  

The report of the January 2014 VA examination conveys that the Veteran was diagnosed with gastroenteritis and diverticulitis.  

Gastroenteritis was diagnosed during active service and at both the June 2010 and January 2014 VA gastrointestinal examinations.  The Veteran has testified on appeal that he has experienced recurrent gastrointestinal symptoms since active service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for recurrent gastroenteritis.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent gastroenteritis is granted.  


REMAND

In its May 2017 Remand instructions, the Board directed that:

2.  Return the January 2014 VA opinions for an addendum.  If the January 2014 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner.  The electronic claims folder and a copy of this remand must be available for review.  

The examiner is requested to again review the record and respond to the following:

  (a)  Is it at least as likely as not that any current low back disability is related to active service or events therein?  In making this determination, the examiner must consider the lay evidence of record, to include the Veteran's testimony regarding continued back problems following the 1977 in-service injury.  If there is a medical reason to doubt the history as reported, the examiner should so state.  

  (b)  Is it at least as likely as not that the current diagnosis of hypertension is related to active service or events therein?  In making this determination, the examiner is asked to consider the evidence of in-service elevated blood pressures as well as the article submitted ("Understanding Blood Pressure Readings").  The examiner is specifically requested to indicate whether the Veteran was pre-hypertensive during service.  

***

  (d)  Is it at least as likely as not that any current urinary condition/prostatitis is related to active service or events therein?  In making this determination, the examiner must consider the lay evidence of record, to include the Veteran's testimony regarding continued problems following the 1981 episode of prostatitis.  If there is a medical reason to doubt the history as reported, the examiner should so state.  

A complete rationale must be provided for any opinion expressed.  
The AOJ referred the record to the VA examiner who conducted the January 2014 VA examinations.   A May 2017 addendum to the January 2014 VA examination report states that: "I have nothing further to add except to say that as far as the low back condition I did not find evidence of chronicity of low back condition, if you want to accept the Veteran's statement as evidence then I have no objection to that;" "[a]s far as hypertension I did not find documentation of established diagnosis of hypertension in the service records I had, if you found evidence that he had hypertension in the service, then you can use that evidence;" "[a]s far as prostatitis, I did not find evidence of chronic prostatitis diagnosis in the service records;" "[i]f you have such evidence you can use that evidence of I have no objection to that;" and "[f]urthermore, the Veteran had several of these conditions examined by another provider for compensation and pension on June 11, 2010, and you can take that in consideration as well if you need to."  

The AOJ determined that the May 2017 addendum was unresponsive to the Board's Remand instructions and returned the record to the VA examiner for compliance with the instructions.  A July 2017 addendum to the January 2017 VA examination report states that "[b]ased on the totality of evidence available to me, my opinion provided in the original exam is not changed at this time."  

The United States Court of Appeals for Veterans Claims (Court) has held that the AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Clinical documentation dated after May 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the lumbosacral spine, hypertension, and prostate disabilities after May 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after May 2017.  

3.  Schedule the Veteran for a VA spine examination, conducted by a physician who has not previously examined him, to assist in determining the nature and etiology of any recurrent lumbosacral spine disability and its relationship, if any, to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all recurrent lumbosacral spine disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified recurrent lumbosacral spine disability had its onset during active service or is related to any incident of service, including the documented in-service back complaints.  

4.  Schedule the Veteran for a VA hypertension examination, conducted by a physician who has not previously examined him, to assist in determining the nature and etiology of any recurrent hypertensive disability and its relationship, if any, to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all recurrent hypertensive disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified recurrent hypertensive disability had its onset during active service or is related to any incident of service, including the documented in-service elevated blood pressure readings.  

5.  Schedule the Veteran for a VA genitourinary examination, conducted by a physician who has not previously examined him, to assist in determining the nature and etiology of any recurrent prostate disability and its relationship, if any, to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all recurrent prostate disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified recurrent prostate disability had its onset during active service or is related to any incident of service, including the documented in-service prostatitis.  

6.  Then readjudicated the issues of service connection for a recurrent lumbosacral spine disorder to include degenerative disc disease, recurrent hypertension, and a recurrent prostate disorder to include prostatitis and an enlarged prostate.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


